 



Exhibit 10.3.43
Board of Directors Compensation
On September 7, 2006 the Board of Directors approved changes in the compensation
for non-employee directors and pursuant to that approval the Compensation
Committee approved grants of restricted stock to non-employee directors under
the Company’s Long Term Incentive Plan with the number of shares granted to be
determined by the formula described below. The changes in cash compensation and
the award of restricted stock will both be effective November 1, 2006.
The changes include increasing the annual cash retainer for non-employee
directors by $4,000, increasing the cash compensation for the Lead Director by
$5,000, increasing the cash compensation for the Audit Committee Chairman by
$2,500, increasing the restricted stock grant for the Chairman of the Board of
Directors by 2,500 shares, and changing the annual grant of restricted stock
compensation for non-employee directors from 7,500 shares to the number of
shares with a value approximately equal to the annual cash retainer as of
November 1 of each year.
Each non-employee director will receive an annual retainer of $41,500.
Supplemental annual cash compensation will be provided to the directors holding
the following positions in the amounts shown in the following table:

                    Position     Cash Retainer    
Chairman of Board of Directors
    $ 15,000      
Lead Director
    $ 15,000      
Chairman of Audit Committee
    $ 7,500      
Chairman of Compensation Committee
    $ 5,000      
Chairman of the Research and Development Committee
    $ 5,000      

Each non-employee director will receive a grant of restricted stock on November
1 of each year. The value of the restricted stock will equal as closely as
possible, subject to rounding to prevent issuance of fractional shares, the
annual cash retainer paid to non-employee directors ($41,500 for the period
November 1, 2006 through and including October 31, 2007). The number of shares
awarded will be calculated based upon the average closing price for the
Company’s stock for the four weeks ending prior to November 1 of each year. The
restricted stock will vest 1/12th per month, and any unvested restricted stock
will be forfeited upon termination of an individual’s service as a director.
Supplemental restricted stock, with the same vesting provisions as described
above, will be provided on November1 of each year to the directors holding the
following positions in the amounts shown in the following table:

                          Number of Shares of     Position     Restricted Stock
   
Chairman of Board of Directors
      5,000      
Lead Director
      5,000      
Chairman of Audit Committee
      5,000      
Chairman of Compensation Committee
      5,000      
Chairman of the Research and Development Committee
      2,500      

